Case 16-34595-SLM    Doc 140    Filed 02/21/20 Entered 02/21/20 14:49:00         Desc Main
                               Document      Page 1 of 2




                                                        Order Filed on February 21, 2020
                                                        by Clerk,
                                                        U.S. Bankruptcy Court
                                                        District of New Jersey




DATED: February 21, 2020
Case 16-34595-SLM   Doc 140    Filed 02/21/20 Entered 02/21/20 14:49:00   Desc Main
                              Document      Page 2 of 2




    XX                                                April 30, 2020
